Citation Nr: 0934821	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  04-32 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right hip 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1952 to November 
1953. 

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Columbia, South Carolina.  During the pendency of this 
appeal, jurisdiction of these claims was transferred to the 
RO in Nashville, Tennessee.

This matter was previously before the Board in April 2009, at 
which time the Veteran's claims were remanded for further 
development.  The case has been returned to the Board for 
further appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for a right hip disorder and 
service connection for a low back disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO last denied service connection for a claim for 
service connection for a right hip and low back disorder in a 
December 1987 rating decision.  Although notified of the 
denial, the Veteran did not appeal that decision.  

2.  Evidence received since the final December 1987 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claims of service connection for a 
right hip and low back disorder.

CONCLUSIONS OF LAW

1.  The December 1987 rating decision is final with respect 
to the Veteran's service connection claim for a right hip and 
low back disorder.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2008).

2.  The additional evidence received since the December 1987 
rating decision by the RO is new and material, and the claim 
is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Because the Board is 
granting the Veteran's petition to reopen his claims for 
service connection for a right hip and low back disorder, and 
directing further development of both claims on remand, there 
is no need to discuss at this time whether VA has complied 
with its duties to notify and assist.  If still necessary, 
the Board will make this preliminary determination once the 
additional remand development is completed, before 
readjudicating his service connection claim on the underlying 
merits.

New and Material Evidence 

The Veteran maintains that he has a right hip and low back 
disorder as a result of his military service, including as 
aggravated by the Veteran's service.  See the Veteran's 
statement dated in July 2002.  The Veteran asserts that both 
asserted disorders arise out of the same incident in service, 
therefore, the Board finds that one issue is part and parcel 
of the other.

The AOJ denied service connection for the Veteran's right hip 
and low back disorder in June 1955 and August 1955 rating 
decisions.  The Veteran appealed those decisions to the Board 
in July 1956.  Therefore, with respect to the request to 
reopen the claims for service connection based on new and 
material evidence, the Board's July 1956 decision, which 
subsumes the prior RO decisions of June 1955 and August 1955, 
is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.160(d), 
20.1104.   

Thereafter, in December 1987, the AOJ denied reopening the 
Veteran's claim for service connection for a right hip 
disorder in a December 1987 rating decision.  The Veteran was 
notified of this decision and apprised of his procedural and 
appellate rights.  The Veteran did not file a notice of 
disagreement or a substantive appeal, thus not appealing that 
decision.  Therefore, the December 1987 decision is final and 
binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence added to the record since the last time the claim 
was denied on any basis, including a prior denial based on 
the absence of new and material evidence.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The Board notes that although the AOJ has adjudicated the 
issues of service connection for a right hip and low back 
disorder as a residual of an in-service injury, on the 
merits, during the course of this appeal, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim of service connection 
for a right hip and low back disorder before proceeding to 
the merits on appeal.  If the Board finds that no new and 
material evidence has been received, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.

The Veteran filed a claim to reopen his previously denied 
claims in April 2002.  Therefore, the amended regulation for 
new and material evidence applies.  See 66 Fed. Reg. at 
45,620, indicating to apply the revised version of 38 C.F.R. 
§ 3.156 to petitions to reopen filed on or after August 29, 
2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Dura  v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of the VA] to consider the 
patently incredible to be credible").

In the final rating decision of December 1987, the RO denied 
the Veteran's claims because the Veteran's records did not 
show that such were incurred or aggravated while in service.

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final December 1987 rating decision.  The Veteran 
has indicated that his right hip and low back disorders were 
aggravated by the surgery performed on his hip in service.  
See the Veteran's statement dated in July 2002.  While the 
Veteran's claims have previously been considered as caused by 
an incident where the Veteran was injured by a fall in May 
1952; see the Board Decision dated in July 1956; there is no 
evidence that the AOJ considered whether the asserted right 
hip and low back disorders were the result of the permanent 
aggravation of a pre-existing disability, to include whether 
the in-service treatment and surgery aggravated any such 
condition.  

In this regard, private treatment records have been 
associated with the file since the December 1987 rating 
decision.  These include diagnoses of and treatment for a 
herniated disc and degenerative disc disease as well as 
multiple notations of lower back pain.  See private treatment 
record dated in, May 1999 and March 2002 by Dr. M.V.; and 
private treatment records, respectively.  Given the 
generalized nature of the Veteran's right hip and low back 
disorders, this additional evidence relates to unestablished 
fact necessary to substantiate the Veteran's claim and raises 
a reasonable possibility of substantiating his claim.  
Therefore, this evidence is new and material within the 
meaning of 38 C.F.R. § 3.156(a).  

As new and material evidence has been received, the claims 
for service connection for a right hip and low back disorder 
are reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been presented, the claim of 
service connection for a right hip disorder is reopened, and 
to this extent only the appeal is granted.

New and material evidence having been presented, the claim of 
service connection for a low back disorder is reopened, and 
to this extent only the appeal is granted.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2008).

In this regard, the Veteran must be scheduled for a VA 
orthopedic examination to obtain a medical opinion concerning 
the nature and etiology of the Veteran's current right hip 
and low back disorders.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 
1137; 38 C.F.R. § 3.304(b).  Notwithstanding the provisions 
of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. 
§ 1111 shall be applicable in the case of any Veteran who 
served in the active military, naval, or air service after 
December 31, 1946, including peacetime Veterans.  38 U.S.C.A. 
§ 1137 (West 2002).  

If a preexisting disability is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disability, but the Veteran may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on the Veteran to 
establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  However, if an increase is shown, the presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a), (b).  

First, a VA orthopedic examination is required for the 
Veteran's claim of service connection for his right hip.  
During his enlistment examination, the examiner noted that 
the Veteran was receiving treatment for an aching pain in his 
right hip prior to service, but noted "no objective 
findings" at the time of the examination.  Given these 
findings, the Board concludes that the Veteran's right hip 
disorder was not noted upon his entry into service.  Since a 
bone tuberculosis disorder was not noted upon induction, the 
Veteran is entitled to the presumption of soundness unless 
there is clear and unmistakable evidence that his disorder 
preexisted service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).

In May 1952, the Veteran was admitted to a military hospital 
complaining of pain in the right hip, and indicating that 
this pain had persisted for 10 months.  See Clinical Abstract 
dated in September 1953.  Later that month, the Veteran was 
hospitalized and treated for pulmonary tuberculosis for 
several months.  In January 1953, the Veteran was operated on 
for tuberculosis of the right sacroiliac joint.  Id.  In 
October 1953, an Army Physical Review Council concluded that 
the Veteran's bone tuberculosis had pre-existed service.  Due 
to his right hip disorder the Veteran was found unfit for 
service and discharged in November 1953.  Given the 
conclusions of the Army Physical Review Council, reached at 
the time of the Veteran's discharge, there is clear and 
unmistakable evidence that the Veteran had bone tuberculosis 
in his right hip prior to service.  38 U.S.C.A. § 1111.  
However, given the substantial amount of service treatment 
records for the Veteran's right hip disorder, it is unclear 
whether the Veteran's disorder did permanently increase in 
severity during service.

Consequently, in order to adjudicate the Veteran's claim for 
aggravation of a preexisting right hip disorder a VA medical 
examination is required to determine whether or not the 
Veteran's right hip disorder was aggravated in service.  

Second, a VA orthopedic examination is required in regard to 
the Veteran's claim of service connection for a low back 
disorder.  See McLendon, supra.  First, there is the private 
medical treatment records which provide evidence multiple 
diagnoses and indications of the Veteran's experiencing 
current back disorders.  Second, there is evidence of 
incidents in service which may be connected to the Veteran's 
low back, including the Veteran's fall in May 1952, and his 
subsequent hospitalization and treatment relating primarily 
to his right hip disorder.

Therefore, a VA orthopedic examination is required to 
determine the current nature and etiology of the Veteran's 
current back disorder.  The examiner must determine whether 
or not the Veteran's low back disorder was incurred during 
active service.  The examiner should also determine if the 
Veteran's current low back disorder is connected to his 
service, including his fall during basic training, and his 
subsequent treatment for bone tuberculosis of the right hip.

With evidence of current right hip and low back disorders, 
with some indications of the possibility of aggravation or 
incurrence of these disorders during service, in order to 
meet the current requirements of the Court, a remand for a VA 
examination and opinion is required to determine whether any 
of the Veteran's current right hip or low back disorders were 
incurred in or permanently aggravated by his military 
service.  See McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO/AMC shall arrange for the 
Veteran to undergo a VA orthopedic 
examination to determine the nature and 
etiology of any current right hip and low 
back disorder found on examination.  The 
Veteran is hereby advised that a failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete copy 
of this remand, must be made available for 
review in conjunction with conducting the 
examination of the Veteran.

The examination report must indicate 
whether such review was accomplished, and 
acknowledge both the Veteran's pre-service 
bone tuberculosis, and the treatment of 
this condition in service.  Furthermore, 
the examiner should note the incident of 
the Veteran's fall in May 1952.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is requested to answer the 
following questions regarding the 
Veteran's right hip disorder:

(a)	 Did the Veteran's pre-existing 
right hip disorder permanently increase in 
severity during his active service from 
April 1952 to November 1953? 

(b)	 If any current right hip disorder 
did clearly pre-exist service, can it be 
concluded with clear and unmistakable 
certainty that any such pre-existing right 
hip disorder was not aggravated to a 
permanent degree in service beyond that 
which would be due to the natural 
progression of the disease?

(c)  If the current right hip disorder did 
not clearly pre-exist service, is it at 
least as likely as not that any right hip  
disorder found on examination is 
consistent with the Veteran's duties 
during his period of active service, and 
whether the onset was during or is 
otherwise related to service from April 
1952 to November 1953?

The examiner is requested to answer the 
following questions regarding the 
Veteran's low back disorder:

(a)  Is it at least as likely as not that 
any low back disability found on 
examination is consistent with the 
Veteran's duties during his period of 
active service, and whether the onset was 
during or is otherwise related to service 
from April 1952 to November 1953?  

(b)  Is it at least as likely as not that 
any low back disability found on 
examination is manifested as a result of 
right hip surgery which was conducted 
during the Veteran's period of active 
service?

In doing so, the examiner must acknowledge 
the credible reports of the Veteran and 
various lay statements as to the inservice 
injury and continuity of symptoms since 
service.
     
The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.  

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


